Citation Nr: 0400791	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-02 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a November 21, 1998 RO decision, which denied the 
veteran's claim of entitlement to special monthly 
compensation (SMC) based on the loss of use of the left leg, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Whether a September 21, 2000 RO decision, which failed to 
consider a claim of the veteran's entitlement to SMC based on 
the loss of use of the left leg, should be revised or 
reversed on the grounds of CUE.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He died on November [redacted], 2000.  The appellant 
is the veteran's widow.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
that decision, the RO denied the appellant's claims that it 
committed CUE in its November 21, 1998 rating decision by 
denying the veteran entitlement to SMC based on the loss of 
use of the left leg, and denying the claim that it committed 
CUE in a September 21, 2000 decision by failing to consider a 
claim for entitlement to SMC based on the loss of use of the 
left leg.

The Board notes that the appellant argues that, at the time 
of his death, the veteran had an "inferred" or reasonably 
raised claim of entitlement to SMC based on the loss of use 
of the left leg pending before the RO.  She refers to a 
February 24, 2000 medical opinion by Adel A. Bishay, M.D., 
P.A., to support her assertion.  The Board refers to the RO 
the appellant's claim of the veteran's entitlement to SMC for 
the loss of use of the left leg for accrued purposes only.


FINDINGS OF FACT

1.  The RO's November 21, 1998 decision was not based on CUE 
as it represented a reasonable application of the known facts 
to the law then in existence; the veteran did not demonstrate 
that he met the criteria for entitlement to SMC based upon 
loss of use of his left leg.

2.  The RO's failure to adjudicate a claim for the veteran's 
entitlement to SMC based upon loss of use of the left leg in 
its September 21, 2000 rating decision does not constitute a 
final adverse decision subject to CUE reversal or revision.


CONCLUSIONS OF LAW

1.  The RO did not commit CUE in its November 21, 1998 
decision by denying the veteran's claim of entitlement to SMC 
based upon loss of use of a leg.  38 U.S.C.A. §§ 1114, 5107 
(West 1991); 38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. 
§§ 3.350, 4.63 (1998).

2.  The allegation that the RO committed CUE by failing to 
consider a claim of the veteran's entitlement to SMC based 
upon loss of use of a leg in its September 21, 2000 rating 
decision fails to state a claim for which relief can be 
granted.  38 C.F.R. §§ 3.104(a), 3.105 (2002); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Contentions on appeal

The appellant claims that the RO committed CUE in its 
November 21, 1998 rating decision by denying the veteran 
entitlement to SMC based on the loss of use of the left leg.  
She also alleges that the RO committed CUE in a September 21, 
2000 decision by failing consider a claim of the veteran's 
entitlement to SMC based on the loss of use of the left leg.  
In a VA Form 21-4138 filed in June 2002, she raised these 
claims with the following arguments:

I AM THE WIDOW OF THIS VETERAN WHO IS IN 
RECEIPT OF DIC BENEFITS DUE TO HIS SERVICE 
CONNECTED DEATH BASED ON HIS LEFT LOWER 
EXTREMITY.  I AM NOW CLAIMING THAT THE ST 
PETERSBURG VARO COMMITTED CLEAR AND 
UNMISTAKABLE ERROR IN FAILING TO CONSIDER HIM 
FOR SPECIAL MONTHLY COMPENSATION BASED ON THE 
LOSS OF USE OF THE LEFT LOWER EXTREMITY.  
SPECIFICALLY:
1.  ENTITLEMENT TO SMC BASED ON LOSS OF USE OF 
THE LEFT LEG WAS DENIED ON 11/21/98.
2.  NEW/MATERIAL MEDICAL EVIDENCE FROM A DR 
BISHAY WAS SUBMITTED AND CONSIDERED IN THE 
9/21/2000 RATING GRANTING SC FOR DEEP VEIN 
THROMBOSIS OF THE LEFT LOWER EXTREMITY.
3.  THAT SAME MEDICAL EVIDENCE (DR BISHAY'S 
2/24/2000 MEDICAL OPINION) ALSO ESTABLISHED 
THAT "HE LOST THE FUNCTION OF THIS LEFT LEG 
WITH OSSIFICATION (FIXED) IN THE LEFT KNEE 
JOINT".  THE VARO SHOULD HAVE AGAIN 
CONSIDERED SPECIAL MONTHLY COMPENSATION BASED 
ON THIS NEW AND MATERIAL MEDICAL EVIDENCE, BUT 
DID NOT.

PLEASE CORRECT THIS ERROR BY ISSUING A RATING 
FOR SMC, AND AWARD ANY ACRUED BENEFITS THAT 
MAY BE DUE ME.

In her VA Form 9 filing received in February 2003, she 
presented additional argument as follows:

I AM APPEALING THE ST PETERSBURG VARO 
STATEMENT OF THE CASE DATED 1/4/03 WHICH 
DENIED MY CLAIM THAT CLEAR AND UNMISTAKABLE 
ERROR WAS COMMITTED IN THE RATING DECISION 
DATED 9/21/00 WHICH RESULTED IN THE LOSS OF VA 
COMPENSATION, NOW ENTITLEMENT TO ACCRUED 
BENEFITS.

SPECIFICALLY THE VARO WAS DETERMINED THAT MY 
CUE CLAIM IS INVALID SINCE I WAS SUPPOSEDLY 
ARGUING THE WAY THE EVIDENCE WAS WEIGHED.

IN SIMMONS, 13 VET.APP. AT 505, QUOTING FUGO 
V. BROWN, 6 VET.APP. 40, 44 (1993), THE COURT 
CLEARLY ALSO STATED THAT AS LONG AS THERE IS 
SOME NEGATIVE EVIDENCE IN THE RECORD THAT THE 
(VA) COULD HAVE RELIED ON UPON TO REACH ITS 
ADVERSE FINDING IT IS IMPOSSIBLE FOR THE 
APPELLANT TO SUCEED IN SHOWING THAT THE RESULT 
WOULD BE MANIFESTLY DIFFERENT.

HOWEVER IN MY CASE VARO FAILED TO EVEN 
CONSIDER THE ENTITLEMENT TO SPECIAL MONTHLY 
COMPENSATION (AN INFERRED CLAIM) BASED ON THE 
LOST OF USE OF THE LEFT LEG, AND THERE WAS NO 
NEGATIVE EVIDENCE OF RECORD FOR THE VARO TO 
BASE A DECISION ON, ONLY DR BISHAY'S LETTER 
DATED 2/24/00 WHICH CLEARLY STATED "HE LOST 
THE FUNCTION OF THIS LEFT LEG WITH THE 
OSSIFICATION OF THE LEFT KNEE.

Initially, the Board notes that it has considered the 
applicability of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The CUE claims on appeal involve questions of 
law based upon a retroactive review of the evidence of record 
at the time the alleged CUE decisions were made.  The Board, 
therefore, finds that the provisions of the VCAA are not 
applicable to the CUE claims on appeal.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001); Pierce v. Principi, 240 F. 3d. 
1348 (Fed. Cir. 2001).

II.  Applicable law and regulation

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 2002).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994).

A mere broad allegation of a failure to follow the 
regulations, or the failure to give due process, or any other 
general unspecific error is insufficient to allege a CUE 
claim.  Mindenhall v. Brown, 7 Vet. App. 271, 275, citing 
Fugo v. Brown, 6 Vet. App. at 44 (1993).  Additionally, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

III.  CUE in RO's November 21, 1998 decision

Briefly summarized, the veteran was medically discharged in 
December 1945 due to a diagnosis of deformity of the left 
lower extremity manifested by complete bony ankylosis of the 
knee with 2" atrophy of the thigh muscles secondary to a 
meniscectomy.  He was also noted to have incurred a 
perforating wound of the left middle third of the thigh as a 
result of a sniper bullet.  A March 1946 RO rating decision 
established service connection for deformity of the left 
lower extremity with ankylosis as secondary to meniscectomy, 
and assigned an initial 30 percent evaluation.  The RO also 
granted service connection for residuals of gunshot would 
(GSW) of the left thigh, and assigned an initial 
noncompensable evaluation.

Evidence subsequently added to the record included an April 
1946 statement from Charles U. Hauser, M.D., which noted that 
the veteran's in-service meniscectomy was followed by a 
severe post-operative infection which resulted in destruction 
of the knee joint and ankylosis.  Dr. Hauser included 
examination findings of solid ankylosis of the left knee at 
150 degrees, and a report that "[a]t the present time [the 
veteran] has no motion in the knee and gets around without 
much pain, but considerable disability, because of 
stiffness."  An April 1946 medical statement from N.J. 
Giannestras, M.D., included findings of an 8-inch non-tender 
scar on the posterior inferior gluteal region of the thigh, 
running downward and laterally, which showed definite absence 
of muscle tissue, a left knee that was absolutely stiff in 
the position of 20 degrees of flexion, and multiple incision 
scars of the left knee.  There was no recommended form of 
treatment for the disability, and it was noted that the 
veteran had been capable of working despite his disability.  
An x-ray examination dated that same month resulted in an 
impression of old pyogenic arthritis of the left knee. 

VA examination in August 1946 included findings of ankylosis 
of the left knee at an unfavorable angle of 165 degrees, a 
one-inch shortening of the left lower extremity, and 
residuals of GSW of the left thigh manifested by a depressed 
scar with considerable loss of muscle substance and muscle 
injury to Groups XIII, XIV, and XV.  An RO rating decision in 
September 1946 increased the disability rating for the left 
knee to 40 percent disabling, and increased the disability 
rating for the left thigh to 30 percent disabling.

In January 1948, the veteran filed a claim for a certificate 
of eligibility for financial assistance in the purchase of an 
automobile or other conveyance.  His claim was initially 
denied by the RO that same month on the basis that the 
evidence failed to establish he met the criteria for 
entitlement to compensation for the loss of use of one or 
both legs.  Later that month, the veteran testified before 
the RO to left leg swelling with an inability to bend which 
prevented him from engaging in activities such as driving, 
boarding a bus and getting in and out of vehicles.

A special VA ortho-surgical examination, conducted in May 
1948 by three Board certified specialists, noted that the 
veteran walked with a left legged limp, and that his left leg 
was 1/2-inch shorter than the right.  He had a well-healed 5-
inch scar on the posterior aspect of the left thigh below the 
gluteus maximus muscles with moderate muscular defect of 
Group XVII, and atrophy of Groups XIII and XIV.  His left 
knee was completely ankylosed at 165 degrees with an immobile 
patella.  His flexion of the left leg at the hip was reduced 
10 degrees of normal range due to ankylosis of the left knee 
with some weakness to resistance in the abduction, adduction, 
flexion and extension of the left leg at the left hip due to 
muscular atrophy of Groups XIII, XIV, and XVIII.  He was 
given diagnoses of 1) ankylosis left knee, complete, 165 
degrees extension; 2) atrophy of muscle groups XIII and XIV 
secondary to (1) above; 3) weakness of motion of left hip 
against resistance mild, secondary to (2) above; 4) scars of 
old G.S.W. posterior aspect of left thigh with minimal muscle 
defect, Group XVII; 5) scars, post-operative, left knee; 6) 
10% limitation of extreme flexion left thigh on left hip due 
to (1) above.

By means of a rating decision dated May 1948, the RO 
continued the 40 percent and 30 percent ratings for left knee 
and thigh disabilities, respectively.  The RO also assigned a 
10 percent rating for limitation of flexion of the left 
thigh, and a 10 percent rating for multiple asymptomatic 
scars of the left thigh.  Additionally, the RO found that 
loss of use of the lower extremity was not demonstrated.

A March 1950 surgical consultation report from Dr. 
Giannestras noted that the veteran's knee had no motion in 
the knee joint with complaint of occasional pain in the knee.  
At that time, an examination demonstrated a 11/4-inch 
shortening of the left leg partially due to the flexion 
position of the left knee.  Dr. Giannestras opined that 
surgery was contraindicated since an arthroplasty would not 
alleviate his occasional knee pains and may result in a 
further shortening of the leg.  In June 1971, the veteran 
underwent VA hospitalization due to fracture through the old 
fusion of the left knee.  He was placed in a cylinder cast, 
and was prescribed crutches with non-weight bearing 
instructions.  

Thereafter, the veteran submitted a statement alleging that 
his left knee fracture had not healed well, and that he was 
unable to work.  In a November 1972 rating decision, the RO 
granted the veteran entitlement to a total disability rating 
due to individual unemployability due to service connected 
disability (TDIU).

In pertinent part, the veteran filed a claim for SMC due to 
loss of use of the left leg by means of a VA Form 21-4138 
filing received June 1998.  At that time, he submitted a 
statement from Adel A. Bishay, M.D., P.A., which read as 
follows:

According to my records, the patient, [the 
veteran], is with advanced degenerative 
arthritis, and rheumatoid arthritis in his 
left leg with loss of movement of the knee 
joint because of an old injury in the World 
War II (gun-shot wound) which ended by severe 
joint contractions with muscle atrophy and 
spasm.  This puts more load on his R leg 
which is already with poor circulation.  He 
also had deep vein thrombosis X2 and 
pulmonary embolism.  The patient presented 
with multiple [sic] falls because of 
instability on his feet.

This letter was given to him upon his 
request, please feel free to contact me if 
any further questions.

In a November 21, 1998 decision, the RO continued the 
disability ratings in effect, and denied a claim for 
entitlement to SMC based on loss of use of the left leg.  The 
RO specifically noted review of the Dr. Bishay letter dated 
June 1998, and provided the following reasons and bases for 
its decision:

Entitlement to an additional payment of 
compensation is established when service-
connected impairment imposes a special level 
of disability.  Entitlement to special monthly 
compensation is not warranted in this case 
because the criteria regarding loss of use of 
left leg have not been met.  Special monthly 
compensation under 38 U.S.C. 1114(k) is 
payable for anatomical loss or loss of use of 
one foot.  Loss of use of foot will be held to 
exist when no effective function remains other 
than that which would be equally well served 
by an amputation stump at the site of election 
below knee with use of suitable prosthetic 
appliance.  The determination will be made on 
the basis of the actual remaining function, 
whether balance, propulsion, etc., could be 
accomplished equally well by an amputation 
stump with prosthesis.

Medical evidence received does not show that 
the veteran has loss of use of the left lower 
extremity.

By letter dated December 28, 1998, the RO advised the veteran 
of its decision and provided him a notice explaining his 
appeal rights.  The veteran did not submit any written 
document expressing his disagreement and intent to appeal the 
RO's decision to deny him SMC within the one-year appeal 
period.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§§ 20.201, 20.302(a) (1998).  The decision, therefore, is 
final.  Id.

The appellant first claims that the RO committed CUE in its 
November 21, 1998 rating decision by denying the veteran 
entitlement to SMC based on the loss of use of the left leg.  
The Board has carefully reviewed her statements of record, 
and fails to find any specific allegations of error of fact 
or law in the RO's November 21, 1998 decision.  In viewing 
the appellant's contentions in the light most favorable to 
her claim, the Board finds that the appellant appears to be 
alleging that the RO committed an error of fact and/or law in 
denying SMC without any evidence before it to support a 
conclusion that the veteran had use of his left lower 
extremity.

The law extant at the time of the RO's 1998 decision provided 
for the payment of additional compensation for the anatomical 
loss or loss of use of certain body parts.  38 U.S.C.A. 
§ 1114 (West 2002).  The criteria for SMC for loss of use of 
hand or foot pursuant to 38 C.F.R. § 4.63 was as follows:

Loss of use of a hand or a foot, for the 
purpose of special monthly compensation, will 
be held to exist when no effective function 
remains other than that which would be equally 
well served by an amputation stump at the site 
of election below elbow or knee with use of a 
suitable prosthetic appliance.  The 
determination will be made on the basis of the 
actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, 
etc. in the case of the hand, or of balance and 
propulsion, etc., in the case of the foot, 
could be accomplished equally well by an 
amputation stump with prosthesis.

(a) Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the 
lower extremity of 31/2 inches (8.9 cms.) or 
more, will be taken as loss of use of the hand 
or foot involved.

(b) Complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent, foot drop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis 
of this nerve, will be taken as loss of use of 
the foot.

See 38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. 
§ 3.350(a)(2) (1998).

The veteran held the burden of establishing his entitlement 
to benefits.  38 U.S.C.A. § 5107(a) (West 1991).  Reasonable 
doubt as to a material fact was to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 1991).  Under VA regulation, knee 
ankylosis in flexion between 10 and 20 degrees warranted a 40 
percent rating, and ankylosis in flexion between 20 and 45 
degrees warranted a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1998).  Ankylosis was deemed as 
"extremely unfavorable" where in flexion at an angle of 45 
degrees or more which warranted a 60 percent rating.  Id.

The evidence before the RO in September 1998 included medical 
diagnoses of complete ankylosis of the left knee at 165 
degrees extension, atrophy of muscle groups XIII and XIV, 
mild weakness motion of left hip against resistance, scars of 
old GSW of the posterior left thigh with minimal muscle 
defect of Group XVII, post-operative scars of the left knee 
and 10% limitation of extreme flexion left thigh on left hip.  
The veteran also had a 11/4-inch shortening of the left leg 
partially due to the flexion position of the left knee.  A 
longitudinal view of the evidence reflected that, despite the 
unfavorable fixation of the left knee, the veteran was 
capable of ambulation using the left leg without the need for 
prosthetic appliance or an assistive walking device.  

The June 1998 letter from Dr. Bishay essentially confirmed 
that the veteran had loss of movement in the knee joint, but 
included the veteran's complaint of left leg instability.  
There was no medical opinion of record at the time of the 
September 1998 decision that the veteran had lost functional 
use of his left leg.  

The Board finds, therefore, that the RO did not commit 
factual or legal error in its November 21, 1998 decision 
conclusion that the veteran did not demonstrate that he met 
the criteria for entitlement to SMC based upon loss of use of 
his left leg.  The appellant's disagreement with how the RO 
weighed or evaluated the facts of the case in November 1998 
cannot form the basis of a CUE claim.  Russell, 3 Vet. App. 
at 313-14 (1992) (en banc) ("In order for there to be a valid 
claim of [CUE], . . . the claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated").  The Board further notes that the extent of left 
knee ankylosis and/or left leg shortening did not warrant 
entitlement to SMC under the provisions of 38 C.F.R. 
§ 4.63(a).

To the extent the appellant argues that VA had a duty to 
provide the veteran VA examination, the Board notes that a 
failure to assist would not give rise to a valid CUE claim.  
See Shockley v. West, 11 Vet. App. 208, 213-14 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (breach of 
duty to assist cannot constitute basis for CUE claim).  This 
is especially evident when the alleged breach is a failure 
to obtain new medical evidence as opposed to already 
existing evidence.  See Simmons v. West, 13 Vet. App. 501, 
508 (2000).

In summary, the Board finds that the RO's November 21, 1998 
decision was not based on CUE as it represented a reasonable 
application of the known facts to the law then in existence; 
the veteran did not demonstrate that he met the criteria for 
entitlement to SMC based upon loss of use of his left leg.  
The CUE claim, therefore, is denied.



IV.  CUE in RO's September 21, 2000 decision

The appellant next alleges that the RO committed CUE in a 
September 21, 2000 decision by failing to consider a claim of 
the veteran's entitlement to SMC based on the loss of use of 
the left leg.  She bases this argument upon a February 24, 
2000 letter from Dr. Bishay which, she claims, established 
the veteran's entitlement to SMC based on loss of use of the 
left leg.  As a matter of law, the Board finds that the 
appellant fails to state a claim for which relief can be 
granted.  

There are two statutory exceptions to the finality rule.  
First, a claimant may seek to establish that a decision never 
became final under 38 U.S.C.A. § 5108 and, second, a claimant 
may attack a final decision collaterally by establishing that 
the final decision is subject to revision based upon CUE 
pursuant to U.S.C.A. §§ 5109A (RO) and/or 7111 (Board).  See 
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

In order to revise a decision on the basis of CUE, there must 
be a final decision addressing the claim.  See 38 C.F.R. 
§ 3.105(a) (2002) (a prior final denial must be reversed or 
amended when evidence establishes CUE).  The Court has 
specifically held that an RO failure to adjudicate an 
informally raised TDIU claim did not constitute a final 
disallowance of the claim and, therefore, there was no final 
adverse decision subject to CUE attack.  Norris v. West, 12 
Vet. App. 413, 419-22 (1999).  Rather, the question to be 
properly addressed is whether a reasonably raised claim 
remained pending at the RO.  Id.  The appellant essentially 
asserts that the RO failed to adjudicate a reasonably raised 
claim of the veteran's entitlement to SMC for accrued 
purposes, and the Board has referred this issue to the RO for 
adjudication.

The Board holds, as a matter of law, that the RO's failure to 
adjudicate a claim for SMC in September 2000 does not 
constitute a final adverse decision subject to CUE reversal 
or revision.  The CUE claim, therefore, must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Again, however, 
the RO must address the question of whether there was a 
pending claim for SMC at the time of the veteran's death for 
the purpose of entitlement to accrued benefits.


ORDER

The claim that the RO's November 21, 1978 decision, which 
denied a claim of the veteran's entitlement to SMC based on 
loss of use of the left leg, should be revised or reversed on 
the grounds of CUE, is denied.

The claim that the RO's failure to adjudicate a claim of the 
veteran's entitlement to SMC based on loss of use of the left 
leg in September 2000 constitutes CUE is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



